                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT WINCHESTER


ASHTON HUGHES, et al.,                              )
                                                    )
     Plaintiff,                                     )
                                                    )
v.                                                  )           No. 4:19−cv−00028−CLC−SKL
                                                    )
DENISE JACKSON, et al.,                             )
                                                    )
     Defendant.                                     )



                          ORDER GOVERNING MOTIONS TO DISMISS



   This Order Governing Motions to Dismiss sets forth the meet and confer requirements that must be
certified before filing a motion to dismiss in this Court.

   A motion pursuant to Federal Rule of Civil Procedure 12(b) is discouraged if the defect is likely to be
cured by filing an amended pleading. Therefore, the parties must meet and confer prior to the filing of a
motion to dismiss to determine whether it can be avoided. The duty to confer also applies to parties
appearing pro se. Consequently, a motion to dismiss must be accompanied by a notice indicating that the
parties have conferred to determine whether an amendment could cure a deficient pleading, and have
been unable to agree that the pleading is curable by a permissible amendment.

  MOTIONS TO DISMISS THAT DO NOT CONTAIN THE REQUIRED CERTIFICATION ARE
SUBJECT TO BEING STRICKEN ON THE COURT'S MOTION.

   IT IS FURTHER ORDERED that pro se parties familiarize themselves with the Federal Rules of
Civil Procedure and Local Rules for the Eastern District of Tennessee, which can be found on the Court's
web site at http://www.tned.uscourts.gov.

IT IS SO ORDERED.

                                                s/Curtis L Collier
                                                UNITED STATES DISTRICT JUDGE




Case 4:19-cv-00028-CLC-SKL Document 6 Filed 04/24/19 Page 1 of 1 PageID #: 33
